Citation Nr: 0114029	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
right heel injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law since the RO 
adjudicated this case by statement of the case in September 
2000.  With the recent passage of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter the VCAA), the concept of a well-
grounded claim has been eliminated, and the obligations of VA 
with respect to the duty to notify and the duty to assist 
have been enhanced.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or, as in this case, filed before the date of enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (where law or regulation changes 
after a claim has been filed, but before administrative or 
judicial appeal process has concluded, the version most 
favorable to claimant should apply).  The issues of service 
connection for a seizure disorder, hypertension and residuals 
of a right heel injury were denied on the specific grounds 
that each claim was not well grounded; accordingly, under 
Karnas, these claims must be readjudicated on the merits.  As 
the changes in the law enacted by the VCAA are clearly more 
favorable to the appellant, the RO must readjudicate these 
claims under the letter and spirit of the new law.  Moreover, 
because the RO has not yet considered whether any additional 
notification or development actions are required under the 
VCAA with respect to all of the appealed claims, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

With respect to the VCAA, the Board notes further that a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, No. 
99-1788 (U. S. Vet. App. Feb. 22, 2001) (Secretary's motion 
for panel reconsideration denied, April 27, 2001).  Regarding 
its authority to review the Board's decision on appeal, the 
Court in Holliday stated that even assuming that it could 
divine in the first instance on the particular facts of a 
particular case that no amount of additional evidence could 
change an adverse outcome, it could not obviate in the first 
instance the requirement for the Secretary to provide notice 
to the claimant as to what was required for a claim to be 
successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  Id.  The Board 
must therefore remand the appealed claims because they have 
not been developed at the RO-level under the VCAA provisions.  
Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the Board notes that additional evidence may be 
pertinent to the proper adjudication of the appellant's 
claims.  Records in the file indicate that the appellant is 
receiving benefits from the Social Security Administration 
(SSA), although it is not clear whether he is receiving 
supplemental income or disability benefits; the record shows 
that he filed a VA Form 21-527 indicating that he was getting 
$1,000 a month from the SSA, but he did not provide the 
requested information concerning the type of the award.  See 
also Report of Contact, VA Form 119, dated January 12, 2000.  
The RO should take action to identify the type of his award 
and obtain all relevant records from the SSA.  The record on 
appeal also shows that the appellant has received treatment 
at the VA Medical Center (VAMC) in Miami, Florida, to include 
an extended period of hospitalization between June and 
October 1999 as well as additional treatment prior to 
November 1998.  However, only a portion of the medical 
records generated during the aforementioned extended 
hospitalization are in the claims folder.  The requisition 
and consideration of all available medical-treatment records 
that are clearly relevant to an issue on appeal is necessary 
for the proper adjudication of this case.  This is 
particularly important with regard to VA medical records.  
Well-established legal precedent holds that VA has 
constructive notice of medical records in its possession, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), and therefore, any 
available records from the Miami VA facility should be 
obtained and associated with the file.

In addition, the RO should again request that he provide a 
detailed account of his medical treatment provided in the 
post service period, and, if indicated by his response, 
action should be taken to obtain any records that have not 
been previously associated with the record.

Upon completion of the above, the RO should schedule the 
appellant for a medical examination(s) to address the nature 
and etiology of the disorders claimed as service connected 
based on a complete review of the evidence in the claims 
file.  In the Board's view, the appellate record does not at 
this time contain sufficient medical evidence to decide these 
claims.  See 38 U.S.C.A. § 5103A(d)(1) and (2), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  If the appellant 
fails, without good cause, to report for an examination, his 
claims shall be rated based on the evidence  of record.  
38 C.F.R. § 3.655(a), (b).

Finally, the RO is advised that the issue of service 
connection for residuals of a right heel injury should be 
readjudicated on the basis of whether, for purposes of this 
claim (filed in October 1998), service-connected disability 
benefits can be awarded for a residual disability 
incurred/aggravated in service prior to the appellant's June 
1999 below-the-knee amputation of his right leg, as shown by 
the evidence of record.  As his original claim for this 
disability was filed prior to the amputation procedure, there 
exists a potential basis of entitlement to benefits, to 
include the award of staged ratings.  See e.g. Fenderson v. 
West, 12 Vet. App. 119 (1999) (authority to award staged 
ratings from the date of receipt of original claim of service 
connection) and Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (requirement of "current disability" met if 
symptomatology demonstrated at the time application for 
benefits filed).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA disability 
benefits.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder.

2.  The RO should also contact the Miami-
VAMC and request complete, legible copies 
of all medical reports which this 
facility has pertaining to treatment 
provided to the appellant.  Efforts to 
obtain these records should be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  Additionally, the RO should again ask 
the appellant to provide a list 
containing the names of all health care 
professionals and/or facilities (other 
than from SSA medical evaluators) where 
he has been treated for one or more of 
the disorders claimed as service 
connected during the post service period 
(from February 1968 to the present).  The 
RO should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the appellant 
which are not already on file.  The RO 
should proceed with all reasonable 
follow-up referrals that may be 
indicated.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder. All treatment records obtained as 
a result of this inquiry should be 
associated with the claims folder.

4.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

5.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the disorders for which service 
connection is being sought, as listed on 
the title page of this REMAND.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician(s) prior to the 
examinations.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining VA 
physician(s) should determine whether the 
appellant currently has one or more of 
the disorders claimed as service 
connected (seizure disorder, hypertension 
and residuals of right heel injury), and 
if so, render opinions addressing whether 
it is at least as likely as not that any 
current disability for the disorders 
claimed was incurred/aggravated during 
the appellant's period of active duty 
military service, to include addressing 
in this regard the question of whether 
any residuals of a right heel injury 
sustained in service resulted in a 
disability prior to his below-the-knee 
amputation of the right leg in June 1999, 
as shown by the available medical 
records.  The VA physician(s) must fully 
consider the appellant's service medical 
records and all post service medical 
evidence, with the purpose of reconciling 
the chronological and etiological 
questions that exist.  Detailed reasons 
and bases for all diagnoses and opinions 
reached should be provided.  The reports 
of examinations, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

6.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

7.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.
8.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address these claims on the 
merits after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled.  The right heel injury 
claim must be readjudicated with 
consideration of whether, for purposes of 
this claim (filed in October 1998), 
service-connected disability benefits can 
be awarded for a residual disability 
incurred/aggravated in service prior to 
his June 1999 amputation procedure, as 
shown by the evidence of record.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should allow the appellant an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


